Citation Nr: 0112425	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  00-11 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for stitches, as a 
residual of a head injury.

2.  Entitlement to service connection for residuals of a left 
ankle sprain.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1952 to September 1954.

In March 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, denied the 
veteran's claims for service connection for stitches, as a 
residual of a head injury, and for residuals of a left ankle 
sprain.  He appealed to the Board of Veterans' Appeals 
(Board).

In his substantive appeal (on VA Form 9, Appeal to the 
Board), the veteran requested a hearing at the RO.  The RO 
scheduled his hearing for March 7, 2001, and apprised him of 
this date as well as the time and location of the hearing.  
However, he failed to report for the hearing and has not 
contacted the RO during the weeks since to explain his 
absence or to request that his hearing be rescheduled.  
Consequently, the Board deems his request for a hearing 
withdrawn.  See, e.g., 38 C.F.R. § 20.704(d) (2000).

FINDING OF FACT

There is no probative medical or other evidence of record 
indicating the veteran sustained a head injury (an open wound 
to his right frontal area) during service, requiring stitches 
and leaving a residual scar, or that he sprained his left 
ankle while in service; there also is no medical evidence of 
record indicating that his current disability involving these 
areas is a residual of trauma sustained in service.

CONCLUSION OF LAW

The veteran does not have stitches in the right frontal area 
of his head or a sprained left ankle as a residual of 
injuries incurred in service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303(a), 3.306.

If chronicity of disease or injury in service is not shown, 
or is legitimately questioned, then a showing of continuity 
of symptomatology following service is required to support 
the claim.  When, however, the disease is shown as chronic in 
service, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Also, service connection may be granted for any 
disease initially diagnosed after discharge from service, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Godfrey v. Brown, 7 
Vet. App. 398, 406 (1995).

In his November 1998 application for VA compensation benefits
(on VA Form 21-526), the veteran alleged that he received 5 
stitches in his forehead during service because of a "crash 
with [the] corner of [a] stairweel (sic)."  He also alleged 
that he sprained his left ankle during service, and that he 
currently has residual disability from both of those 
incidents of trauma.

Unfortunately, most of the veteran's service medical records 
(SMRs) are not available for consideration in this appeal.  
The RO tried to obtain these records, but to no avail.  The 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, which is a military records repository, has 
indicated that any records at that facility concerning the 
veteran likely were destroyed in a 1973 fire.  Consequently, 
as a means of compensating for the absence of those records, 
the RO sent the veteran a letter in December 1998 indicating, 
among other things, that he also could submit any of his SMRs 
that were in his personal possession; that he could contact 
the RO if he had any questions (the RO provided a toll-free 
telephone number); and that he should complete the enclosed 
NA Forms 13055 and 13075 so the RO could contact the NPRC 
again and search for other, alternative, records concerning 
his service in the military (e.g., extracts from the Surgeon 
General's Office (SGOs), sick/morning reports, etc.).  See VA 
Adjudication Procedure Manual, M21-1, Part III, 4.23 (Change 
41, July 12, 1995)-previously, M21-1, 6.04(e) (Change 150, 
Jan. 24, 1977).

The veteran, however, did not complete and return the NA 
Forms 13055 and 13075, necessary to permit a worthwhile 
search for this alternative evidence to support his claims.  
Nevertheless, the RO contacted the NPRC anyway, and the NPRC 
since has indicated in February 1999 that no additional 
records concerning the veteran were found-including SGO 
extracts.  Fortunately though, despite that, the report of 
his August 1954 military separation examination is of record, 
and it shows that he did not have any complaints-at all-
during that evaluation involving residuals of a head injury 
or a left ankle sprain.  In fact, the physician who examined 
him indicated that "nothing in [his] present medical history 
[was] of clinical significance."  So even were the Board to 
assume, for the sake of argument, that he did sustain 
injuries to his head and left ankle during service in the 
manner alleged, there still did not appear to be any 
"chronic" residuals from that trauma, which is a 
prerequisite to granting service connection.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998).  Rather, any injury purportedly sustained in service 
appeared to have been merely acute and transitory.

The RO had the veteran examined in January 1999 in connection 
with his current claims, and the examining VA physician 
confirmed the veteran currently has a 3-centimeter scar on 
the right frontal area of his forehead, as a residual 
("status post") of an "open wound."  The examining VA 
physician also confirmed the veteran had a left ankle sprain 
at the time of that evaluation.  But there was no indication 
by that medical examiner that either of those conditions was 
a residual of the veteran's service in the military, 
including the trauma he purportedly sustained.  Instead, the 
VA examiner merely indicated the veteran had told him 
("claims"), while being examined, that he had sustained 
injuries to his head and left ankle during service, in 1953.  
So merely because that VA examiner, in turn, reiterated this 
allegation in the report of that evaluation is not sufficient 
to establish the requisite medical nexus etiologically 
linking these diagnosed conditions to the veteran's service 
in the military, including any trauma that he may have 
sustained.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(Evidence which is simply information recorded by a medical 
examiner, unenhanced by an additional medical comment by that 
examiner, does not constitute competent medical evidence....); 
See also Reonal v. Brown, 5 Vet. App. 458 (1993).  And 
furthermore, since the veteran is a layman, he does not have 
the necessary medical training or expertise, himself, to give 
a probative opinion on the dispositive issue of medical 
causation; so his attempt to personally link his current 
disabilities to service has absolutely no probative value, 
and his claims must be denied.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Hasty v. Brown, 
13 Vet. App. 230 (1999).

In denying these claims, the Board recognizes that the 
absence of most of the veteran's SMRs has consequences.  In 
situations when this occurs-that is, where the SMRs are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is "heightened."  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998), citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  See also O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, in this 
particular instance, not all of the SMRs are unavailable; and 
the report of the separation examination, which is available, 
is highly unfavorable to the claims.  Moreover, the RO has 
given the veteran several opportunities to compensate for 
this, beginning with the letter in December 1998 requesting 
that he complete the NA Forms 13055 and 13075 to permit a 
meaningful search for alternative evidence to support his 
allegations, and even more recently by giving him an 
opportunity to provide sworn testimony, under oath, during 
his hearing scheduled for March 7, 2001.  But he failed to 
report for his hearing.  Also, when notifying him of the 
date, time, and location of his hearing (in a January 9, 
2001, letter), the RO also informed him in an enclosed 
attachment that he could bring additional supporting evidence 
to his hearing-such as medical or lay evidence, including 
hospital reports, records of outpatient treatment, laboratory 
tests, X-rays, or other diagnostic or evaluative evidence 
from any private, military or government facility or 
physician that had not been previously submitted and was 
relevant to the issues on appeal.  But he did not respond to 
that request for additional evidence, either.  So nothing 
else feasibly could have been done to help him substantiate 
his allegations.  And of the evidence currently of record, 
the preponderance of it is against the claim, so he is not 
entitled to the benefit of the doubt.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Lastly, the Board also realizes that, during the pendency of 
this appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which imposes on VA an obligation to 
inform the veteran of the evidence needed to substantiate and 
complete his claims.  But under the circumstances of this 
case, a remand to inform him about the new law is not 
warranted because the RO already has provided him ample 
opportunities to submit additional evidence supporting his 
claims (in the ways alluded to above), and since the 
statement of the case (SOC) cited the requirements for 
establishing his entitlement to service connection for the 
conditions at issue.


ORDER

The claim for service connection for stitches, as a residual 
of a head injury, is denied.

The claim for service connection for residuals of a left 
ankle sprain is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

